In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00277-CR


                          ALVIN RAY COOPER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                    Hale County, Texas
             Trial Court No. A19357-1211, Honorable Edward Lee Self, Presiding

                                   February 20, 2014

                        ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Alvin Ray Cooper, appellant, appeals his conviction for forgery. Appellant timely

perfected his appeal. The appellate record and appellant’s and state’s briefs have been

filed. Pending before the court is the motion to withdraw filed by appellant’s attorney. In

it, counsel contends that he was appointed to represent appellant; however, appellant

has “threatened to file a complaint against Counsel with the State Bar of Texas, thus

creating a conflict of interest between attorney and client and further creating a
circumstance wherein it is impossible for Counsel to properly represent [appellant]

before this Court.”

        Accordingly, we abate this appeal and remand the cause to the 242nd District

Court of Hale County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:

        1. whether appellant desires to prosecute the appeal;

        2. whether appellant is indigent;

        3. whether a conflict of interest exists between appellant and appellant's
           attorney necessitating the removal of the appellant's attorney; and,

        4. whether new counsel should be appointed due to a conflict of interest
           between appellant and counsel.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by March 24, 2014.

If it is determined that appellant is indigent and a conflict of interest exists, the trial court

may appoint him new counsel; the name, address and phone number of any new

counsel appointed shall be included in the aforementioned findings. Should further time

be needed to perform these tasks, then same must be requested before March 24,

2014.

        It is so ordered.

                                                                   Per Curiam

Do not publish.




                                               2